Citation Nr: 0521051	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected asbestosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had active military service from June 1965 to 
September 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which granted service connection 
for asbestosis, and assigned a noncompensable (0 percent) 
evaluation.  The veteran has appealed the issue of 
entitlement to an initial compensable evaluation.  


REMAND

In March 2003, the RO granted service connection for 
asbestosis, and assigned a noncompensable (0 percent) 
evaluation.  The veteran has appealed the issue of 
entitlement to an initial compensable evaluation.  The 
veteran argues that a compensable rating is warranted because 
he has continuous shortness of breath, he uses an inhaler up 
to four times per day, and he has frequent coughing.  He 
further asserts that he used his inhaler prior to his first 
pulmonary function test (PFT) and that this negatively skewed 
the results.  

The RO has evaluated the veteran's asbestosis as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6833 (2004).  Under DC 6833, a 10 percent disability rating 
is warranted for asbestosis for Forced Vital Capacity (FVC) 
in 1 second of 75 to 80 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  

A VA respiratory diseases examination report, dated in 
December 2002, states that a pulmonary function test showed 
that the veteran's FEC (forced expiratory capacity), FEV-1 
(forced expiratory volume in one second) and total lung 
capacity were all within normal limits, and the pulmonary 
function test was characterized as "normal."  However, the 
VA examination report did not specify the veteran's FVC 
(forced vital capacity) and DLCO (SB) (diffusion capacity of 
carbon monoxide, single breath) results, which are the only 
two PFT results implicated under DC 6833 for a 10 percent 
rating.  Furthermore, the December 2002 PFT report is not 
associated with the claims file.  The Board notes that 
although the claims file contains pulmonary function test 
results from Dr. C. David Sudduth, M.D., these results are 
dated in March 2002; this is nine months prior to the 
December 2002 VA examination.  

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the Board concludes that a remand is required 
for the scheduling of a VA examination.  The Board further 
notes that the claims file does not contain any medical 
evidence dated after 2002.  On remand, the RO should attempt 
to obtain all relevant records of treatment dated after 2002.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1. The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for respiratory and pulmonary 
symptoms since 2002 (i.e., since the most 
recent medical evidence of record), which 
are not currently associated with the 
claims file.  After securing any 
necessary releases, the RO should obtain 
these records.

2.  The RO should attempt to obtain the 
veteran's December 2002 VA pulmonary 
function test report.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
respiratory examination to determine the 
extent of disability caused by his 
service-connected asbestosis.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, to include pulmonary 
function testing, to include FVC and DLCO 
(SB) results.  The veteran's claims file 
must be made available to the examiner 
for review, and the examiner should 
indicate that he or she has reviewed the 
claims file.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




